M A N D A T E
TO THE 117TH DISTRICT COURT of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 3rd day of July,
2014, the cause upon appeal to revise or reverse your judgment between

DONNA TAYLOR,                                                                 Appellant,
                                           v.
THE STATE OF TEXAS                                                             Appellee.
CAUSE NO. 13-13-00359-CR                                  (Tr.Ct.No. 12-CR-0433-B (S1))

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 3, 2014.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 29th day of January, 2015.




                                                Dorian E. Ramirez, CLERK